UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- Dreyfus Investment Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus Investment Funds DREYFUS/STANDISH FIXED INCOME FUND DREYFUS/STANDISH GLOBAL FIXED INCOME FUND DREYFUS/STANDISH INTERNATIONAL FIXED INCOME FUND DREYFUS/THE BOSTON COMPANY INTERNATIONAL CORE EQUITY FUND DREYFUS/THE BOSTON COMPANY INTERNATIONAL SMALL CAP FUND DREYFUS/THE BOSTON COMPANY LARGE CAP CORE FUND DREYFUS/THE BOSTON COMPANY SMALL CAP GROWTH FUND DREYFUS/THE BOSTON COMPANY SMALL CAP VALUE FUND DREYFUS/THE BOSTON COMPANY SMALL CAP VALUE FUND II DREYFUS/STANDISH INTERMEDIATE TAX EXEMPT BOND FUND The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. MELLON CAPITAL LARGE CAP GROWTH FUND MELLON CAPITAL MICRO CAP FUND The Funds liquidated on September 30, 2008. The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DREYFUS/NEWTON INTERNATIONAL EQUITY FUND BHP BILLITON PLC Ticker: BLT Security ID: G10877101 Meeting Date: OCT 23, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for BHP Billiton plc 2 Accept Financial Statements and For For Management Statutory Reports for BHP Billiton Limited 3 Re-elect Paul Anderson as Director of For For Management BHP Billiton plc 4 Re-elect Paul Anderson as Director of For For Management BHP Billiton Limited 5 Re-elect Don Argus as Director of BHP For For Management Billiton plc 6 Re-elect Don Argus as Director of BHP For For Management Billiton Limited 7 Re-elect Dr John Buchanan as Director For For Management of BHP Billiton plc 8 Re-elect Dr John Buchanan as Director For For Management of BHP Billiton Limited 9 Re-elect David Crawford as Director of For For Management BHP Billiton plc 10 Re-elect David Crawford as Director of For For Management BHP Billiton Limited 11 Re-elect Jacques Nasser as Director of For For Management BHP Billiton plc 12 Re-elect Jacques Nasser as Director of For For Management BHP Billiton Limited 13 Re-elect Dr John Schubert as Director For For Management of BHP Billiton plc 14 Re-elect Dr John Schubert as Director For For Management of BHP Billiton Limited 15 Elect Alan Boeckmann as Director of BHP For For Management Billiton plc 16 Elect Alan Boeckmann as Director of BHP For For Management Billiton Limited 17 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton plc 18 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Limited 19 Elect Dr David Morgan as Director of For For Management BHP Billiton plc 20 Elect Dr David Morgan as Director of For For Management BHP Billiton Limited 21 Elect Keith Rumble as Director of BHP For For Management Billiton plc 22 Elect Keith Rumble as Director of BHP For For Management Billiton Limited 23 Reappoint KPMG Audit plc as Auditors of For For Management BHP Billiton plc and Authorise the Board to Determine Their Remuneration 24 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 277,983,328 25 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 55,778,030 26 Authorise 223,112,illiton plc For For Management Ordinary Shares for Market Purchase 27i Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 30 April 2009 27ii Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 29 May 2009 27iii Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 15 June 2009 27iv Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 31 July 2009 27v Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 15 September 2009 27vi Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 30 November 2009 28 Approve Remuneration Report For For Management 29 Amend BHP Billiton plc Group Incentive For For Management Scheme; Amend BHP Billiton Limited Group Incentive Scheme 30 Approve Grant of Deferred Shares and For For Management Options under the BHP Billiton Limited Group Incentive Scheme and the Grant of Performance Shares under the BHP Billiton Limited Long Term Incentive Plan to Executive Director, Marius Kloppers 31 Increase Maximum Aggregate Remuneration For For Management Paid by BHP Billiton plc to All Non-Executive Directors Together with the Remuneration Paid to Those Non-Executive Directors by BHP Billiton Limited to USD 3,800,000; Approve this Increase for All Purposes 32 Increase Maximum Aggregate Remuneration For For Management Paid by BHP Billiton Limited to All Non-Executive Directors Together with the Remuneration Paid to Those Non-Executive Directors by BHP Billiton plc to USD 3,800,000; Approve this Increase for All Purposes 33 Amend the Articles of Association of of For For Management BHP Billiton plc 34 Amend the Constitution of BHP Billiton For For Management Limited CABLE & WIRELESS PLC Ticker: CWPUF Security ID: G17416127 Meeting Date: JUL 18, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 5.0 Pence Per For For Management Ordinary Share 4 Re-elect Richard Lapthorne as Director For For Management 5 Re-elect George Battersby as Director For For Management 6 Re-elect Kate Nealon as Director For For Management 7 Re-elect Tony Rice as Director For For Management 8 Re-elect Agnes Touraine as Director For For Management 9 Reappoint KPMG Audit plc as Auditors of For For Management the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 207,654,721 12 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 31,719,031 13 Approve Scrip Dividend Program; For For Management Capitalise Reserves to Members of the Company (Scrip Dividends) 14 Adopt New Articles of Association For For Management 15 Authorise 249,000,000 Ordinary Shares For For Management for Market Purchase 16 Authorise Company and its Subsidiaries For For Management to Make EU Political Donations to Political Parties or Independent Election Candidates up to GBP 0.1M, to Political Org. Other Than Political Parties up to GBP 0.1M and Incur EU Political Expenditure up to GBP 0.1M GDF SUEZ Ticker: GSZ Security ID: F42768105 Meeting Date: DEC 17, 2008 Meeting Type: Special Record Date: DEC 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement and Its For For Management Remuneration to GDF Investissements 31 2 Approve Spin-Off Agreement and Its For For Management Remuneration to GDF Investissements 37 3 Amend Article 16 of the Bylaws Re: For For Management Election of Vice-Chairman 4 Amend Articles 13.1 and 13.3 of the For For Management Bylaws Re: Election of Shareholder Employee Representative to the Board of Directors 5 Authorize Filing of Required For For Management Documents/Other Formalities GOLD FIELDS LIMITED Ticker: GFIOF Security ID: S31755101 Meeting Date: NOV 12, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended June 30, 2008 2 Reelect DN Murray as Director For For Management 3 Reelect CI von Christerson as Director For For Management 4 Reelect GM Wilson as Director For For Management 5 Reelect AJ Wright as Director For For Management 6 Place Authorized But Unissued Ordinary For For Management Shares under Control of Directors 7 Place Authorized But Unissued For For Management Non-Convertible Redeemable Shares under Control of Directors 8 Approve Issuance of Shares without For For Management Preemptive Rights up to a Maximum of 10 Percent of Issued Capital 9 Award Non-Executive Directors with For For Management Share Rights in Accordance with The Gold Fields Limited 2005 Non-Executive Share Plan 10 Approve Increase in Directors' Fees For For Management 11 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital HUABAO INTERNATIONAL HOLDINGS LIMITED (FORMERLY LEAPTEK LTD Ticker: Security ID: G4639H106 Meeting Date: AUG 1, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Directors' and Auditors' Reports 2 Approve Final Dividend For For Management 3a Reelect Mak Kin Kwong, Peter as For For Management Director and Authorize Board to Fix His Remuneration 3b Reelect Poon Chiu Kwok as Director and For For Management Authorize Board to Fix His Remuneration 3c Reelect Lee Luk Shiu as Director and For For Management Authorize Board to Fix His Remuneration 3d Reelect Xiong Qing as Director and For For Management Authorize Board to Fix Hix Remuneration 3e Reelect Lau Chi Tak as Director and For For Management Authorize Board to fix His Remuneration 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares HUABAO INTERNATIONAL HOLDINGS LIMITED (FORMERLY LEAPTEK LTD Ticker: Security ID: G4639H106 Meeting Date: AUG 7, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of 100 Percent For For Management Interests in Wealthy King Investments Ltd. from Longkey Ltd. Pursuant to the Acquisition Agreement ICAP PLC Ticker: IAP Security ID: G46981117 Meeting Date: JUL 16, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of 11.95 Pence For For Management Per Ordinary Share 3 Re-elect Charles Gregson as Director For For Management 4 Re-elect William Nabarro as Director For For Management 5 Elect John Nixon as Director For For Management 6 Elect David Puth as Director For For Management 7 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 8 Authorise Board to Fix Remuneration of For For Management Auditors 9 Approve Remuneration Report For For Management 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 21,611,663 11 Subject to the Passing of Resolution For For Management 10, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 3,241,749 12 Authorise 64,834,991 Ordinary Shares For For Management for Market Purchase 13 Adopt New Articles of Association For For Management 14 Amend Articles of Association Re: For For Management Directors' Conflicts of Interest 15 Approve ICAP plc 2008 Sharesave Scheme For For Management 16 Approve ICAP plc 2008 Senior Executive For For Management Equity Participation Plan 17 Authorise the Company and its For For Management Subsidiaries to Make EU Political Donations to Political Parties or Independent Election Candidates, to Political Organisations Other Than Political Parties and Incur EU Political Expenditure up to GBP 100,000 INDOFOOD AGRI RESOURCES LTD. (FRMLY CITYAXIS HOLDINGS LTD) Ticker: IFAR Security ID: Y3974E108 Meeting Date: JUL 7, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Subscription by PT SIMP of For For Management 187,500 New Shares in the Share Capital of PT LPI for an Aggregate Cash Consideration of Rp 375 Billion INDOFOOD AGRI RESOURCES LTD. (FRMLY CITYAXIS HOLDINGS LTD) Ticker: IFAR Security ID: Y3974E108 Meeting Date: NOV 11, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt New Memorandum of Association For For Management 2 Adopt New Articles of Association For For Management 2 Authorize Share Repurchase Program For For Management JBS S.A. Ticker: JBSS3 Security ID: P59695109 Meeting Date: JUL 1, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Number of Shares for the For Did Not Vote Management Purposes of the Dividend Payment Approved during the April 30, 2008 AGM 2 Elect a Fiscal Council Member and For Did Not Vote Management his/her Alternate Appointed by BNDES Participacoes SA 3 Ratify Capital Increase Approved During For Did Not Vote Management the April 11, 2008 EGM MILLICOM INTERNATIONAL CELLULAR S.A. Ticker: MICC Security ID: L6388F128 Meeting Date: JUL 7, 2008 Meeting Type: Special Record Date: MAY 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Procedure and Vote For Did Not Vote Management 2 Transact Other Business For Did Not Vote Management NEWCREST MINING LTD. Ticker: NCM Security ID: Q6651B114 Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: OCT 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Consider the Financial None None Management Report of the Company and the Reports of the Directors and Auditors for the Year Ended June 30, 2008 2a Elect Richard Knight as Director For For Management 2b Elect Don Mercer as Director For For Management 3 Approve Remuneration Report for the For For Management Year Ended June 30, 2008 4 Renew Partial Takeover Provision For For Management 5 Approve Amendments to the Company's For For Management Constitution PT INDOSAT, INDONESIAN SATELLITE CORPORATION Ticker: Security ID: Y7130D110 Meeting Date: JUL 14, 2008 Meeting Type: Special Record Date: JUN 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management SUBSEA 7 INC. Ticker: Security ID: G8549P108 Meeting Date: JUL 8, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports (Voting) 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Elect Allen Stevens and Mel Fitzgerald For For Management as Directors 5 Approve Remuneration of Directors For For Management 6 Approve and Ratify the Actions of the For For Management Directors and Officers of the Company 7 Amend Articles Re: Statutory References For For Management 8 Amend Articles Re: Restatement of For For Management Amendments 9 Transact Other Business (Non-Voting) None None Management SUEZ Ticker: SZE Security ID: F90131115 Meeting Date: JUL 16, 2008 Meeting Type: Annual/Special Record Date: JUL 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger by Absorption of Rivolam For For Management 2 Approve Spin-Off of Suez Environnement For For Management 3 Approve Distribution of 65 percent of For For Management Suez Environnement to Suez's Shareholders 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Approve Merger by Absorption of Suez by For For Management GDF 6 Authorize Filing of Required For For Management Documents/Other Formalities TELSTRA CORPORATION LIMITED. Ticker: TLS Security ID: Q8975N105 Meeting Date: NOV 21, 2008 Meeting Type: Annual Record Date: NOV 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Other Business None For Management 2 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 3 Discuss the Company's Financial None For Management Statements and Reports for the Year Ended June 30, 2008 4 Approve Adoption of a New Constitution For For Management 5a Elect John Mullen as Director For For Management 5b Elect Catherine Livingstone as Director For For Management 5c Elect Donald McGauchie as Director For For Management 5d Elect John Stewart as Director For For Management UNILEVER N.V. Ticker: UNA Security ID: N8981F271 Meeting Date: OCT 29, 2008 Meeting Type: Special Record Date: OCT 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appointment of Paul Polman as For Did Not Vote Management Executive Director VODAFONE GROUP PLC Ticker: VOD Security ID: G93882135 Meeting Date: JUL 29, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Sir John Bond as Director For For Management 3 Re-elect John Buchanan as Director For For Management 4 Re-elect Vittorio Colao as Director For For Management 5 Re-elect Andy Halford as Director For For Management 6 Re-elect Alan Jebson as Director For For Management 7 Re-elect Nick Land as Director For For Management 8 Re-elect Anne Lauvergeon as Director For For Management 9 Re-elect Simon Murray as Director For For Management 10 Re-elect Luc Vandevelde as Director For For Management 11 Re-elect Anthony Watson as Director For For Management 12 Re-elect Philip Yea as Director For For Management 13 Approve Final Dividend of 5.02 Pence For For Management Per Ordinary Share 14 Approve Remuneration Report For For Management 15 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 16 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 17 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,100,000,000 18 Subject to the Passing of Resolution For For Management 17, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 300,000,000 19 Authorise 5,300,000,000 Ordinary Shares For For Management for Market Purchase 20 Authorise the Company and its For For Management Subsidiaries to Make EU Political Donations to Political Parties, and/or Independent Election Candidates, to Political Organisations Other Than Political Parties and Incur EU Political Expenditure up to GBP 100,000 21 Amend Articles of Association For For Management 22 Approve Vodafone Group 2008 Sharesave For For Management Plan DREYFUS/THE BOSTON COMPANY EMERGING MARKETS CORE EQUITY FUND ASSECO POLAND S.A. Ticker: Security ID: X02540130 Meeting Date: JAN 7, 2009 Meeting Type: Special Record Date: DEC 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting For For Management 4 Approve Agenda of Meeting For For Management 5 Approve Merger with Systemy For For Management Informacyjne Kapital SA 6.1 Recall Supervisory Board Member For For Management 6.2 Elect New Supervisory Board Member For For Management 7.1 Amend Statute Re: Corporate Purpose For For Management 7.2 Amend Statute Re: Registered Shares For For Management 7.3 Amend Statute Re: Registered Shares For For Management 7.4 Amend Statute Re: Authority to For For Management Represent Company 7.5 Amend Statute Re: Publication of For For Management Company Announcements 8 Amend Regulations on General Meetings For Against Management 9 Close Meeting None None Management AVENG LTD. Ticker: Security ID: S0805F129 Meeting Date: OCT 24, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended June 30, 2008 2.1 Reelect AWB Band as Director For For Management 2.2 Reelect VZ Mntambo as Director For For Management 2.3 Reelect MJD Ruck as Director For For Management 2.4 Reelect WR Jardine as Director For For Management 2.5 Reelect JJA Mashaba as Director For For Management 3 Approve Remuneration of Directors for For For Management Year Ending June 30, 2009 4 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital BANK LEUMI LE-ISRAEL B.M. Ticker: Security ID: M16043107 Meeting Date: OCT 7, 2008 Meeting Type: Special Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock by 500 For For Management Million Shares BANK OF INDIA LTD Ticker: BOI Security ID: Y06949112 Meeting Date: JUL 11, 2008 Meeting Type: Annual Record Date: JUL 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.00 Per Share For For Management BANK OF INDIA LTD Ticker: BOI Security ID: Y06949112 Meeting Date: OCT 23, 2008 Meeting Type: Special Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect C.B. Govindrao as Director Among For For Management the Shareholders 1.2 Elect D.B. Gangadhar as Director Among For For Management the Shareholders 1.3 Elect Mallya Prakash P. as Director For For Management Among the Shareholders 1.4 Elect N.G. Madhavan as Director Among For Did Not Vote Management the Shareholders 1.5 Elect Sirajuddin P.M. as Director Among For Did Not Vote Management the Shareholders BHARAT PETROLEUM CORPORATION LTD. Ticker: BPCL Security ID: Y0882Z116 Meeting Date: AUG 18, 2008 Meeting Type: Special Record Date: JUL 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Corporate Purpose For For Management BHARAT PETROLEUM CORPORATION LTD. Ticker: BPCL Security ID: Y0882Z116 Meeting Date: SEP 22, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.00 Per Share For For Management 3 Reappoint P.K. Sinha as Director For For Management 4 Reappoint A.H. Kalro as Director For For Management 5 Reappoint R.K. Singh as Director For For Management 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Appoint R. Bijapurkar as Director For For Management 8 Appoint S.K. Barua as Director For For Management 9 Appoint S. Mohan as Director For For Management BRE BANK SA Ticker: Security ID: X0742L100 Meeting Date: OCT 27, 2008 Meeting Type: Special Record Date: OCT 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Vote Management 2 Elect Meeting Chairman For Did Not Vote Management 3 Elect Members of Vote Counting For Did Not Vote Management Commission 4 Receive Presentation by Company's CEO None Did Not Vote Management 5.1 Approve Appointment of Andre Carls as For Did Not Vote Management New Supervisory Board Member 5.2 Approve Terms of Compensation Plan For Did Not Vote Management 5.3 Approve Issuance of Bonds; Approve For Did Not Vote Management Conditional Increase in Share Capital to Guarantee Conversion Rights; Approve Listing and Dematerialization of Newly Issued Shares 5.4 Amend Statute Re: PLN 2.8 Million For Did Not Vote Management Conditional Increase in Share Capital in Connection with Compensation Plan Proposed under Item 5.2 6 Close Meeting None Did Not Vote Management CELLCOM ISRAEL LTD. Ticker: CEL Security ID: M2196U109 Meeting Date: AUG 18, 2008 Meeting Type: Written Consent Record Date: JUL 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTOR: AMI EREL For For Management 2 ELECTION OF DIRECTOR: SHAY LIVNAT For For Management 3 ELECTION OF DIRECTOR: RAANAN COHEN For For Management 4 ELECTION OF DIRECTOR: AVRAHAM BIGGER For For Management 5 ELECTION OF DIRECTOR: RAFI BISKER For For Management 6 ELECTION OF DIRECTOR: SHLOMO WAXE For For Management 7 ELECTION OF DIRECTOR: HAIM GAVRIELI For For Management 8 ELECTION OF DIRECTOR: ARI BRONSHTEIN For For Management 9 APPROVAL OF THE GRANT OF LETTER OF For For Management EXEMPTION AND INDEMNIFICATION TO OFFICE HOLDERS WHO ARE CONTROLLING SHAREHOLDERS. 10 APPROVAL OF THE AMENDMENT OF TERMS OF For Against Management OUTSTANDING OPTIONS HELD BY THE CHAIRMAN OF THE BOARD OF THE COMPANY. 11 Ratify Auditors For For Management CHAODA MODERN AGRICULTURE (HOLDINGS) LIMITED Ticker: Security ID: G2046Q107 Meeting Date: DEC 10, 2008 Meeting Type: Annual Record Date: DEC 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Fong Jao as Executive Director For For Management 3b Reelect Chen Jun Hua as Executive For For Management Director 3c Reelect Chan Chi Po, Andy as Executive For For Management Director 3d Reelect Lin Shun Quan as Independent For Against Management Non-executive Director 3e Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Grant Thornton as Auditors For For Management and Authorize Board to Fix Their Remuneration 5a Approve Capitalization of Approximately For For Management HK$9.7 Million Standing to the Credit of the Share Premium Account and Apply Such Amount in Paying Up in Full of 97.4 Million Shares (Bonus Shares) on the Basis of One Bonus Share for Every 25 Shares Held 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5d Authorize Reissuance of Repurchased For Against Management Shares CHECK POINT SOFTWARE TECHNOLOGIES LTD. Ticker: CHKP Security ID: M22465104 Meeting Date: SEP 4, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF DIRECTORS: GIL SHWED, For For Management MARIUS NACHT, JERRY UNGERMAN, DAN PROPPER, DAVID RUBNER, TAL SHAVIT NOTE: DIRECTORS ARE ELECTED AS A GROUP, NOT INDIVIDUALLY 2 REELECTION OF OUTSIDE DIRECTOR: IRWIN For For Management FEDERMAN 3 REELECTION OF OUTSIDE DIRECTOR: RAY For For Management ROTHROCK 4 TO RATIFY THE APPOINTMENT AND For For Management COMPENSATION OF CHECK POINT S INDEPENDENT PUBLIC ACCOUNTANTS. 5 TO APPROVE COMPENSATION TO CHECK POINT For Against Management S CHIEF EXECUTIVE OFFICER WHO IS ALSO THE CHAIRMAN OF THE BOARD OF DIRECTORS. 6 I AM A CONTROLLING SHAREHOLDER OF THE None Against Management COMPANY. MARK FOR YES OR AGAINST NO. 7 I HAVE A PERSONAL INTEREST IN ITEM 5. None Against Management MARK FOR YES OR AGAINST NO. CHINA AGRI-INDUSTRIES HOLDINGS LTD Ticker: 606 Security ID: Y1375F104 Meeting Date: SEP 30, 2008 Meeting Type: Special Record Date: SEP 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Revised Annual Caps for the For For Management Year Ending Dec. 31, 2008 in Relation to Purchases from and Sales to COFCO Group Pursuant to the Mutual Supply Agreement 2 Approve Revised Annual Caps for the For For Management Year Ending Dec. 31, 2008 in Relation to Purchases from and Sales to Wilmar Group Pursuant to the Oil-Related Mutual Supply Agreement 3 Approve Revised Annual Cap for the Year For For Management Ending Dec. 31, 2008 in Relation to Sales to COFCO Foods Pursuant to the Supply and Packaging Agreement 4 Approve ADM Mutual Supply Agreement and For For Management Related Annual Caps CHINA AGRI-INDUSTRIES HOLDINGS LTD Ticker: 606 Security ID: Y1375F104 Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: DEC 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New COFCO Mutual Supply For For Management Agreement and Related Annual Caps 2 Approve Wilmar Mutual Supply Agreement For For Management and Related Annual Caps 3 Approve China Foods Supply Agreement For For Management and Related Annual Caps 4 Approve New COFCO ADM Mutual Supply For For Management Agreement and Related Annual Caps 5 Approve New ADM Mutual Supply Agreement For For Management and Related Annual Caps 6 Approve New Lude Mutual Supply For For Management Agreement and Related Annual Caps 7 Approve New No. 2 Storage Mutual Supply For For Management Agreement and Related Annual Caps 8 Approve Toyota Tsusho Mutual Supply For For Management Agreement and Related Annual Caps 9 Approve Hakubaku Mutual Supply For For Management Agreement and Related Annual Caps 10 Approve Xiamen Seashine Mutual Supply For For Management Agreement and Related Annual Caps 11 Approve Zhengzhou Flour Mutual Supply For For Management Agreement and Related Annual Caps 12 Approve No. 5 Storage Mutual Supply For For Management Agreement and Related Annual Caps CJ HOME SHOPPING (FORMERLY CJ39 SHOPPING) Ticker: Security ID: Y16608104 Meeting Date: DEC 19, 2008 Meeting Type: Special Record Date: NOV 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Lee Hae-Sun as Inside Director For For Management COMPANHIA VALE DO RIO DOCE Ticker: RIODF Security ID: P2605D109 Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Agreement to Absorb Mineracao For For Management Onca Puma SA 2 Appoint Acal Consultoria e Auditoria SS For For Management to Appraise Proposed Absorption 3 Approve Independent Firm's Appraisal of For For Management the Proposed Absorption 4 Approve Absorption of Mineracao Onca For For Management Puma SA 5 Ratify Principal and Alternate Director For For Management Appointments 6 Amend Articles to Change References of For For Management "CVRD" to "Vale" 7 Amend Articles to Reflect Capital For For Management Increases Approved by the Board on July 22, 2008 and Aug. 5, 2008 GRUPO FINANCIERO BANORTE S.A.B. DE C.V. Ticker: GFNORTEO Security ID: P49501201 Meeting Date: OCT 6, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cash Dividends of MXN 0.47 Per For For Management Share 2 Approve External Auditor Report For For Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Approve Minutes of Meeting For For Management HINDALCO INDUSTRIES LTD Ticker: Security ID: Y3196V185 Meeting Date: AUG 5, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Share Capital from For For Management INR 1.5 Billion to INR 2 Billion Divided into 1.95 Billion Equity Shares of INR 1.00 Each and 25 Million Redeemable Cumulative Preference Shares of INR 2.00 Each 2 Amend Clause V of the Memorandum of For For Management Association to Reflect Increase in Capital 3 Amend Article 4(i)(a) of the Articles For For Management of Association to Reflect Increase in Capital HINDALCO INDUSTRIES LTD Ticker: Security ID: Y3196V185 Meeting Date: SEP 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Preference Shares For For Management of 6 Percent and on Equity Shares of INR 1.85 Per Share 3 Reappoint S.S. Kothari as Director For For Management 4 Reappoint M.M. Bhagat as Director For For Management 5 Reappoint C.M. Maniar as Director For For Management 6 Approve Singhi & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Deployment of Unutilized Rights For For Management Issue Proceeds 8 Approve Revision in Remuneration of D. For For Management Bhattacharya, Managing Director HONG LEONG BANK BHD. Ticker: HLBK Security ID: Y36503103 Meeting Date: OCT 29, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of MYR 0.15 Per For For Management Share Less Income Tax at 25 Percent for the Financial Year Ended June 30, 2008 2 Approve Remuneration of Directors in For For Management the Amount of MYR 520,000 for the Financial Year Ended June 30, 2008 3 Elect Quek Leng Chan as Director For For Management 4 Elect Hussein Awang as Director For For Management 5 Elect Tan Keok Yin as Director For For Management 6 Elect Quek Kon Sean as Director For For Management 7 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Any Amount Up to 10 Percent of Issued Share Capital HONG LEONG BANK BHD. Ticker: HLBK Security ID: Y36503103 Meeting Date: OCT 29, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Hong Leong Company (Malaysia) Bhd (HLCM) and Persons Connected with HLCM 2 Approve Implementation of Shareholders' For For Management Mandate for Recurrent Related Party Transactions with Hong Leong Investment Holdings Pte Ltd (HLIH) and Persons Connected with HLIH 3 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 1 Amend Articles of Association as Set For For Management Out in Appendix IV of the Circular to Shareholders Dated Oct. 7, 2008 INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 1398 Security ID: ADPV10686 Meeting Date: OCT 27, 2008 Meeting Type: Special Record Date: SEP 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Jiang Jianqing as Executive For Against Management Director 2 Elect Yang Kaisheng as Executive For For Management Director 3 Elect Zhang Furong as Executive For For Management Director 4 Elect Niu Ximing as Executive Director For For Management 5 Elect Leung Kam Chung, Antony as For For Management Independent Non-Executive Director 6 Elect John L. Thornton as Independent For For Management Non-Executive Director 7 Elect Qian Yingyi as Independent For For Management Non-Executive Director 8 Elect Wong Kwong Shing, Frank as For For Management Independent Non-Executive Director 9 Elect Huan Huiwu as Non-Executive For For Shareholder Director 10 Elect Gao Jianhong as Non-Executive For For Shareholder Director 11 Elect Li Chunxiang as Non-Executive For Against Shareholder Director 12 Elect Li Jun as Non-Executive Director For For Shareholder 13 Elect Li Xiwen as Non-Executive For For Shareholder Director 14 Elect Wei Fusheng as Non-Executive For For Shareholder Director 15 Elect Wang Chixi as Shareholder For For Management Supervisor 16 Approve Issuance of Subordinated Bonds For Against Management ISRAEL CHEMICALS LTD. Ticker: ICL Security ID: M5920A109 Meeting Date: NOV 10, 2008 Meeting Type: Special Record Date: OCT 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Director/Officer Liability and For For Management Indemnification Insurance KLCC PROPERTY HOLDINGS BHD Ticker: KLCC Security ID: Y4804V104 Meeting Date: JUL 8, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Financial Year Ended March 31, 2008 2 Approve Net Final Dividend of MYR 0.06 For For Management Per Share Comprising MYR 0.017 Per Share Less Tax of 25 Percent and MYR 0.047 Per Share Tax Exempt for the Financial Year Ended March 31, 2008 3 Elect Leong Ah Hin @ Leong Swee Kong as For For Management Director 4 Elect Pragasa Moorthi A/L Krishnasamy For For Management as Director 5 Elect Hashim Bin Wahir as Director For Against Management 6 Elect Ahmad Bin Tunku Yahaya as For For Management Director 7 Approve Remuneration of Directors for For For Management the Financial Year Ended March 31, 2008 8 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration MMC NORILSK NICKEL Ticker: Security ID: 46626D108 Meeting Date: DEC 26, 2008 Meeting Type: Special Record Date: OCT 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Shareholder Proposal: Approve Early For For Shareholder Termination of Powers of Board of Directors 2.1 Shareholder Proposal: Elect Guerman None Against Shareholder Aliev as Director 2.2 Shareholder Proposal: Elect Dmitry None Against Shareholder Afanasyev as Director 2.3 Shareholder Proposal: Elect Sergey None Against Shareholder Batekhin as Director 2.4 Shareholder Proposal: Elect Tye Burt None Against Shareholder as Director 2.5 Shareholder Proposal: Elect Andrey None Against Shareholder Bugrov as Director 2.6 Shareholder Proposal: Elect Alexander None Against Shareholder Bulygin as Director 2.7 Shareholder Proposal: Elect Alexander None Against Shareholder Voloshin as Director 2.8 Shareholder Proposal: Elect James None Against Shareholder Goodwin as Director 2.9 Shareholder Proposal: Elect Guy De None Against Shareholder Selliers as Director 2.10 Shareholder Proposal: Elect Luca None Against Shareholder Cordero di Motezemolo as Director 2.11 Shareholder Proposal: Elect Andrey None Against Shareholder Klishas as Director 2.12 Shareholder Proposal: Elect Valery None Against Shareholder Matvienko as Director 2.13 Shareholder Proposal: Elect Brad Mills For For Shareholder as Director 2.14 Shareholder Proposal: Elect Ardavan None Against Shareholder Farhad Moshiri as Director 2.15 Shareholder Proposal: Elect Alexander None Against Shareholder Polevoy as Director 2.16 Shareholder Proposal: Elect Mikhail None Against Shareholder Prokhorov as Director 2.17 Shareholder Proposal: Elect Maxim Sokov None Against Shareholder as Director 2.18 Shareholder Proposal: Elect Vladislav None Against Shareholder Soloviev as Director 2.19 Shareholder Proposal: Elect Vladimir None Against Shareholder Strzhalkovsky as Director 2.20 Shareholder Proposal: Elect Sergey None Against Shareholder Chemezov as Director 2.21 Shareholder Proposal: Elect Anton None Against Shareholder Cherny as Director 2.22 Shareholder Proposal: Elect Gerard For For Shareholder Holden as Director 2.23 Shareholder Proposal: Elect Heinz None Against Shareholder Schimmelbusch as Director REDECARD SA Ticker: Security ID: P79941103 Meeting Date: SEP 17, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Change Location of Registered For Did Not Vote Management Headquarters 2 Designate Newspaper to Publish Meeting For Did Not Vote Management Announcements 3 Amend Article 2 to Reflect the New For Did Not Vote Management Location of the Company's Headquarters 4 Consolidate Articles For Did Not Vote Management REDECARD SA Ticker: Security ID: P79941103 Meeting Date: OCT 23, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Stock Option Plan For For Management REMGRO LTD Ticker: REM Security ID: S6873K106 Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year Ended 31 March 2008 2 Approve Remuneration of Directors For For Management 3 Reelect G D de Jager as Director For For Management 4 Reelect J W Dreyer as Director For For Management 5 Reelect E de la H Hertzog as Director For For Management 6 Reelect J A Preller as Director For For Management 7 Reelect F Robertson as Director For For Management 8 Reelect T van Wyk as Director For For Management 9 Reelect Mr L Crouse as Director For For Management 10 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital 11 Authorize Company to Enter into For For Management Derivative Transactions REMGRO LTD Ticker: REM Security ID: S6873K106 Meeting Date: OCT 7, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Distribution of Interim For For Management Dividends in Specie to Remgro Shareholders 2 Approve the Minimum Time Periods for For For Management Delivery of the Unvested Pre- September 30, 2004 Remgro Scheme Shares 3 Approve for the Remgro Share Trust and For For Management the Remgro Share Scheme to be Terminated 4 Approve Prinicipal Terms of the Stock For For Management Appreciation Rights Scheme and Reserve 21 Million Unissued Ordinary Shares for the SAR Scheme 5 Place 21 Million Unissued Ordinary For For Management Shares for the SAR Scheme under Control of Directors 1 Approve Disposal of Company Assets For For Management 2 Approve Loan to Participants and For For Management Directors in terms of the Remgro Share Scheme 3 Authorize Repurchase of Up to 8.5 For For Management Million Ordinary Shares Held by its Subsidiary Tegniese Mynbeleggins Limited ROLTA INDIA LIMITED Ticker: RLTA Security ID: Y7324A112 Meeting Date: NOV 24, 2008 Meeting Type: Annual Record Date: NOV 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 3.00 Per Share For For Management 3 Reappoint R.R. Kumar as Director For For Management 4 Reappoint J.S. Dhillon as Director For For Management 5 Reappoint V.K. Agarwala as Director For For Management 6 Approve Khandelwal Jain & Co as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Appoint V.K. Chopra as Director For For Management 8 Approve Appointment and Remuneration of For For Management P. Pulusani, Joint Managing Director 9 Approve Stock Option Grants of up to 3 For Against Management Million Options to Employees and Directors of the Company Under the Employee Stock Option Plan (ESOP) 10 Approve Stock Option Plan Grants of up For Against Management to 3 Million Options to Employees of Subsidiary Companies Under the ESOP SABESP, COMPANHIA SANEAMENTO BASICO SAO PAULO Ticker: SBSP3 Security ID: P8228H104 Meeting Date: JUL 28, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For For Management 2 Elect Director For For Management SESA GOA LTD. Ticker: Security ID: Y7673N111 Meeting Date: JUL 23, 2008 Meeting Type: Annual Record Date: JUL 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 30.00 Per For For Management Share 3 Reappoint S.D. Kulkarni as Director For For Management 4 Reappoint G.D. Kamat as Director For For Management 5 Approve Deloitte Haskins & Sells as For For Management Auditors in Place of Retiring Auditors, S.J. Thaly & Co., and Authorize Board to Fix Their Remuneration 6 Approve Revision of Remuneration of For For Management P.K. Mukherjee, Managing Director 7 Appoint K.K. Kaura as Director For For Management 8 Appoint D.D. Jalan as Director For For Management 9 Appoint A. Joshi as Director For For Management SESA GOA LTD. Ticker: Security ID: Y7673N111 Meeting Date: NOV 10, 2008 Meeting Type: Special Record Date: SEP 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Object Clause III of the For For Management Memorandum of Association 2 Approve Commencement of Business as For For Management Specified in Sub-Clause 8D of Clause III of the Memorandum of Association SEVERSTAL CHEREPOVETS METAL FACTORY JSC Ticker: SVJTL Security ID: 818150104 Meeting Date: SEP 30, 2008 Meeting Type: Special Record Date: AUG 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends for First For For Management Half of Fiscal 2008 SEVERSTAL CHEREPOVETS METAL FACTORY JSC Ticker: SVJTL Security ID: 818150104 Meeting Date: DEC 26, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 7.17 For For Management per Ordinary Share for First Nine Months of 2008 SHANDA INTERACTIVE ENTERTAINMENT LIMITED Ticker: SNDA Security ID: 81941Q203 Meeting Date: DEC 8, 2008 Meeting Type: Annual Record Date: OCT 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECT THE DIRECTOR FOR THE ENSUING For Against Management YEAR: TIANQIAO CHEN 2 ELECT THE DIRECTOR FOR THE ENSUING For Against Management YEAR: DANIAN CHEN 3 ELECT THE DIRECTOR FOR THE ENSUING For Against Management YEAR: QIANQIAN LUO 4 ELECT THE DIRECTOR FOR THE ENSUING For For Management YEAR: JINGSHENG HUANG 5 ELECT THE DIRECTOR FOR THE ENSUING For For Management YEAR: CHENGYU XIONG 6 ELECT THE DIRECTOR FOR THE ENSUING For For Management YEAR: BRUNO WU 7 ELECT THE DIRECTOR FOR THE ENSUING For Against Management YEAR: QUNZHAO TAN 8 ELECT THE DIRECTOR FOR THE ENSUING For Against Management YEAR: GRACE WU TATA STEEL LTD (FORMERLY TATA IRON & STEEL CO LTD) Ticker: Security ID: Y8547N139 Meeting Date: AUG 28, 2008 Meeting Type: Annual Record Date: JUL 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Cumulative For For Management Convertible Preference Shares of INR 2.00 Per Share 3 Approve Dividend on Ordinary Shares of For For Management INR 16.00 Per Share 4 Reappoint S.M. Palia as Director For For Management 5 Reappoint S. Krishna as Director For For Management 6 Reappoint I. Hussain as Director For For Management 7 Reappoint J.J. Irani as Director For For Management 8 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 9 Appoint A. Robb as Director For For Management 10 Appoint T. Mukherjee as Director For For Management 11 Approve Increase in Borrowing Powers to For Against Management INR 400 Billion 12 Approve Pledging of Assets for Debt For Against Management 13 Appoint Branch Auditors and Authorize For For Management Board to Fix Their Remuneration TELECOM EGYPT Ticker: ETEL Security ID: M87886103 Meeting Date: JUL 6, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Extension of the Term of the For For Management Chief Exectuive Officer for a Period of One Year as of Aug. 13, 2008 in Accordance with the Provision of Article 25 of the Company Bylaws 2 Amend Article 43 of the Company Bylaws For Against Management WEICHAI POWER CO Ticker: Security ID: Y9531A109 Meeting Date: AUG 20, 2008 Meeting Type: Special Record Date: JUL 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Rules for the Connected For For Management Transactions of the Company 2 Approve Ernst & Young as Non-PRC For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend Articles of Association For For Management 4 Approve Amendments to the Rules for the For For Management Shareholders' Meetings of the Company WEICHAI POWER CO Ticker: Security ID: Y9531A109 Meeting Date: NOV 3, 2008 Meeting Type: Special Record Date: OCT 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issue of Bonus Shares of RMB For For Management 1.00 Each on the Basis of Six New Shares for Every Ten Existing Shares Held by the Conversion of the Amount of Approximately to RMB 312.4 Million Standing to the Credit of the Capital Reserve 2 Amend Articles Re: Registered Capital For For Management and Issued Share Capital WEICHAI POWER CO Ticker: Security ID: Y9531A109 Meeting Date: NOV 3, 2008 Meeting Type: Special Record Date: OCT 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issue of Bonus Shares of RMB For For Management 1.00 Each on the Basis of Six New Shares for Every Ten Existing Shares of the Company by the Conversion of the Amount of Up to RMB 312.4 Million Standing to the Credit of the Capital Reserve WEIQIAO TEXTILE COMPANY LIMITED Ticker: 2698 Security ID: Y95343102 Meeting Date: DEC 16, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Cotton/Grey Fabric and For For Management Denim Supply Agreement and Related Annual Caps 2 Approve Renewed Supply of Raw Materials For For Management Agreement and Related Annual Caps 3 Approve Supplemental Electricity Supply For For Management Agreement and Related Annual Caps YANZHOU COAL MINING COMPANY LIMITED Ticker: YZCHF Security ID: Y97417102 Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Materials Supply For For Management Agreement and the Proposed Annual Caps 2 Approve Provision of Labor and Services For For Management Supply Agreement and the Proposed Annual Caps 3 Approve Provision of Insurance Fund For For Management Administrative Services Agreement and the Proposed Annual Caps 4 Approve Provision of Coal Products and For For Management Materials Agreement and the Proposed Annual Caps 5 Approve Provision of Electricity and For For Management Heat Agreement and the Proposed Annual Caps 6 Approve Acquisition of 74 Percent For For Management Equity Interest in Shandong Hua Ju Energy Co., Ltd. from Yankuang Group Corp. Ltd. 7 Amend Articles of Association For For Management DREYFUS/THE BOSTON COMPANY SMALL CAP TAX-SENSITIVE EQUITY FUND ACTUANT CORP Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 9, 2009 Meeting Type: Annual Record Date: NOV 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.P. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Approve Omnibus Stock Plan For Against Management ALBERTO-CULVER CO. Ticker: ACV Security ID: 013078100 Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: DEC 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carol L. Bernick For For Management 1.2 Elect Director George L. Fotiades For For Management 1.3 Elect Director King Harris For For Management 1.4 Elect Director V. James Marino For For Management ARENA RESOURCES, INC. Ticker: ARD Security ID: 040049108 Meeting Date: DEC 12, 2008 Meeting Type: Annual Record Date: OCT 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd T. Rochford For For Management 1.2 Elect Director Stanley M. McCabe For For Management 1.3 Elect Director Clayton E. Woodrum For For Management 1.4 Elect Director Anthony B. Petrelli For For Management 1.5 Elect Director Carl H. Fiddner For For Management 2 Amend Stock Option Plan For For Management BEBE STORES, INC. Ticker: BEBE Security ID: 075571109 Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Manny Mashouf For For Management 1.2 Elect Director Barbara Bass For For Management 1.3 Elect Director Cynthia Cohen For For Management 1.4 Elect Director Corrado Federico For For Management 1.5 Elect Director Caden Wang For For Management 1.6 Elect Director Gregory Scott For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CACI INTERNATIONAL, INC. Ticker: CAI Security ID: 127190304 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan R. Bannister For For Management 1.2 Elect Director Paul M. Cofoni For For Management 1.3 Elect Director Gregory G. Johnson For For Management 1.4 Elect Director Richard L. Leatherwood For For Management 1.5 Elect Director J. Phillip London For For Management 1.6 Elect Director Michael J. Mancuso For For Management 1.7 Elect Director James L. Pavitt For For Management 1.8 Elect Director Warren R. Phillips For For Management 1.9 Elect Director Charles P. Revoile For For Management 2 Amend Omnibus Stock Plan For For Management 3 Adjourn Meeting For Against Management 4 Ratify Auditors For For Management EXCEL MARITIME CARRIERS LTD (FRMRLY. B + H MARITIME) Ticker: EXM Security ID: V3267N107 Meeting Date: SEP 15, 2008 Meeting Type: Annual Record Date: JUL 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 PROPOSAL TO APPROVE THE AMENDMENT TO For For Management ARTICLE TWELFTH OF THE AMENDED AND RESTATED ARTICLES OF INCORPORATION. 2.1 ELECT DIRECTOR GABRIEL PANAYOTIDES For Withhold Management 2.2 ELECT DIRECTOR STAMATIS MOLARIS For Withhold Management 2.3 ELECT DIRECTOR HANS J. MENDE For Withhold Management 2.4 ELECT DIRECTOR CORBIN J. ROBERTSON III For Withhold Management 2.5 ELECT DIRECTOR FRITHJOF PLATOU For For Management 2.6 ELECT DIRECTOR EVANGELOS MACRIS For For Management 2.7 ELECT DIRECTOR APOSTOLOS KONTOYANNIS For For Management 2.8 ELECT DIRECTOR PAUL CORNELL For Withhold Management 2.9 ELECT DIRECTOR TREVOR J. WILLIAMS For For Management 3 PROPOSAL TO RATIFY AND APPROVE THE For For Management APPOINTMENT OF ERNST & YOUNG AS THE COMPANY S INDEPENDENT AUDITORS FOR THE FISCAL YEARS ENDING DECEMBER 31, 2007 AND DECEMBER 31, 2008. INTEGRA LIFESCIENCES HOLDINGS CORP. Ticker: IART Security ID: 457985208 Meeting Date: JUL 9, 2008 Meeting Type: Annual Record Date: MAY 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Keith Bradley For For Management 3 Elect Director Richard E. Caruso For For Management 4 Elect Director Stuart M. Essig For For Management 5 Elect Director Neal Moszkowski For For Management 6 Elect Director Christian S. Schade For For Management 7 Elect Director James M. Sullivan For For Management 8 Elect Director Anne M. VanLent For For Management 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For For Management 11 Amend Omnibus Stock Plan For Against Management LIONS GATE ENTERTAINMENT CORP. Ticker: LGF Security ID: 535919203 Meeting Date: SEP 9, 2008 Meeting Type: Annual Record Date: JUL 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director - Norman Bacal For For Management 1.2 Elect Director - Michael Burns For For Management 1.3 Elect Director - Arthur Evrensel For For Management 1.4 Elect Director - Jon Feltheimer For For Management 1.5 Elect Director - Morley Koffman For For Management 1.6 Elect Director - Harald Ludwig For For Management 1.7 Elect Director - Laurie May For For Management 1.8 Elect Director - G Scott Paterson For Withhold Management 1.9 Elect Director - Daryl Simm For For Management 1.10 Elect Director - Hardwick Simmons For For Management 1.11 Elect Director - Brian V Tobin For For Management 2 Ratify Ernst & Young as Auditors For For Management NETSCOUT SYSTEMS, INC. Ticker: NTCT Security ID: 64115T104 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: JUL 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph G. Hadzima, Jr. For For Management 1.2 Elect Director Stephen G. Pearse For For Management 2 Ratify Auditors For For Management NICE-SYSTEMS LTD. Ticker: NICE Security ID: 653656108 Meeting Date: JUL 29, 2008 Meeting Type: Annual Record Date: JUN 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ron Gutler as Director For For Management 2 Elect Joseph Atzmon as Director For For Management 3 Elect Rimon Ben-Shaoul as Director For For Management 4 Elect Yoseph Dauber as Director For For Management 5 Elect John Hughes as Director For For Management 6 Elect David Kostman as Director For For Management 7 Approve Remuneration of Directors, For For Management Excluding External Directors 8 Approve Remuneration of Directors, For For Management Including External Directors 9 Approve Special Annual Fee to the For For Management Chairman of the Board 10 Reappoint Kost Forer Gabbay & Kasierer For For Management as Auditors and Authorize Board to Fix Their Remuneration OPNEXT, INC. Ticker: OPXT Security ID: 68375V105 Meeting Date: JAN 6, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2.1 Elect Director Mr. Philip Otto For For Management 2.2 Elect Director Mr. Charles Abbe For For Management 2.3 Elect Director Dr. David Lee For For Management 2.4 Elect Director Dr. Naoya Takahashi For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Approve Stock Option Plan Grants to For For Management Harry L. Bosco 5 Ratify Auditors For For Management ORION ENERGY SYSTEMS, INC. Ticker: OESX Security ID: 686275108 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: JUL 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas A. Quadracci For For Management 1.2 Elect Director Michael J. Potts For For Management 1.3 Elect Director Russell M. Flaum For For Management PAREXEL INTERNATIONAL CORP. Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick J. Fortune For For Management 1.2 Elect Director Ellen M. Zane For For Management 2 Ratify Auditors For For Management PSS WORLD MEDICAL, INC. Ticker: PSSI Security ID: 69366A100 Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Adair For For Management 1.2 Elect Director Alvin R. Carpenter For For Management 1.3 Elect Director Stephen H. Rogers For For Management RESMED, INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 20, 2008 Meeting Type: Annual Record Date: SEP 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher G. Roberts For For Management 1.2 Elect Director John Wareham For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SKILLSOFT PLC Ticker: SKIL Security ID: 830928107 Meeting Date: SEP 24, 2008 Meeting Type: Annual Record Date: JUL 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 TO RECEIVE AND CONSIDER THE For For Management CONSOLIDATED FINANCIAL STATEMENTS OF SKILLSOFT PUBLIC LIMITED COMPANY FOR THE FINANCIAL YEAR ENDED JANUARY 31, 2 AUDITOR THEREON. 2 TO RE-ELECT AS A DIRECTOR CHARLES E. For For Management MORAN WHO RETIRES BY ROTATION. 3 TO RE-ELECT AS A DIRECTOR DR. FERDINAND For For Management VON PRONDZYNSKI WHO RETIRES BY ROTATION. 4 TO AUTHORIZE THE AUDIT COMMITTEE OF THE For For Management BOARD OF DIRECTORS TO FIX THE REMUNERATION OF SKILLSOFT S AUDITOR FOR THE FISCAL YEAR ENDING JANUARY 31, 2009. 5 TO APPROVE THE TERMS OF A PROPOSED For For Management AMENDMENT TO THE SHARE PURCHASE AGREEMENT AMONG SKILLSOFT PUBLIC LIMITED COMPANY, CBT (TECHNOLOGY) LIMITED, SKILLSOFT FINANCE LIMITED, SKILLSOFT CORPORATION AND CREDIT SUISSE SECURITIES (USA) LLC STANDARD MICROSYSTEMS CORP. Ticker: SMSC Security ID: 853626109 Meeting Date: JUL 10, 2008 Meeting Type: Annual Record Date: MAY 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven J. Bilodeau For For Management 1.2 Elect Director Peter F. Dicks For For Management 1.3 Elect Director Stephen C. McCluski For For Management 2 Ratify Auditors For For Management STANLEY, INC. Ticker: SXE Security ID: 854532108 Meeting Date: AUG 13, 2008 Meeting Type: Annual Record Date: JUN 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip O. Nolan For For Management 1.2 Elect Director George H. Wilson For For Management 1.3 Elect Director William E. Karlson For For Management 1.4 Elect Director Lawrence A. Gallagher For For Management 1.5 Elect Director James C. Hughes For For Management 1.6 Elect Director Richard L. Kelly For For Management 1.7 Elect Director Charles S. Ream For For Management 1.8 Elect Director John P. Riceman For For Management 1.9 Elect Director Jimmy D. Ross For For Management 2 Ratify Auditors For For Management SYNAPTICS, INC. Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 21, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francis F. Lee For For Management 1.2 Elect Director Richard L. Sanquini For For Management 1.3 Elect Director Nelson C. Chan For For Management 2 Ratify Auditors For For Management THQ INC. Ticker: THQI Security ID: 872443403 Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: JUN 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian J. Farrell For For Management 1.2 Elect Director Lawrence Burstein For For Management 1.3 Elect Director Henry T. DeNero For For Management 1.4 Elect Director Brian P. Dougherty For For Management 1.5 Elect Director Jeffrey W. Griffiths For For Management 1.6 Elect Director Gary E. Rieschel For For Management 1.7 Elect Director James L. Whims For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUL 16, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis K. Eck For For Management 1.2 Elect Director Yves Sisteron For For Management 1.3 Elect Director Charles J. Philippin For For Management 2 Ratify Auditors For For Management VARIAN, INC. Ticker: VARI Security ID: 922206107 Meeting Date: FEB 5, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard U. De Schutter For For Management 1.2 Elect Director James T. Glover For For Management 2 Ratify Auditors For For Management WMS INDUSTRIES INC. Ticker: WMS Security ID: 929297109 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold H. Bach, Jr. For For Management 1.2 Elect Director Robert J. Bahash For For Management 1.3 Elect Director Brian R. Gamache For For Management 1.4 Elect Director Patricia M. Nazemetz For For Management 1.5 Elect Director Louis J. Nicastro For For Management 1.6 Elect Director Neil D. Nicastro For For Management 1.7 Elect Director Edward W. Rabin, Jr. For For Management 1.8 Elect Director Ira S. Sheinfeld For For Management 1.9 Elect Director Bobby L. Siller For For Management 1.10 Elect Director W.J. Vareschi, Jr. For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management DREYFUS/THE BOSTON COMPANY SMALL/MID CAP GROWTH FUND AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 5, 2008 Meeting Type: Annual Record Date: JUN 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William O. Albertini For For Management 1.2 Elect Director Lee M. Thomas For For Management 1.3 Elect Director John C. Van Roden, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management ALBERTO-CULVER CO. Ticker: ACV Security ID: 013078100 Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: DEC 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carol L. Bernick For For Management 1.2 Elect Director George L. Fotiades For For Management 1.3 Elect Director King Harris For For Management 1.4 Elect Director V. James Marino For For Management AMDOCS LIMITED Ticker: DOX Security ID: G02602103 Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 ELECT DIRECTOR BRUCE K. ANDERSON For For Management 1.2 ELECT DIRECTOR ADRIAN GARDNER For For Management 1.3 ELECT DIRECTOR CHARLES E. FOSTER For For Management 1.4 ELECT DIRECTOR JAMES S. KAHAN For For Management 1.5 ELECT DIRECTOR ZOHAR ZISAPEL For For Management 1.6 ELECT DIRECTOR DOV BAHARAV For For Management 1.7 ELECT DIRECTOR JULIAN A. BRODSKY For For Management 1.8 ELECT DIRECTOR ELI GELMAN For For Management 1.9 ELECT DIRECTOR NEHEMIA LEMELBAUM For For Management 1.10 ELECT DIRECTOR JOHN T. MCLENNAN For For Management 1.11 ELECT DIRECTOR ROBERT A. MINICUCCI For For Management 1.12 ELECT DIRECTOR SIMON OLSWANG For For Management 2 APPROVAL OF SPECIAL RESOLUTION AMENDING For For Management AND RESTATING THE MEMORANDUM OF INCORPORATION AND ARTICLES OF INCORPORATION AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. 3 APPROVAL OF CONSOLIDATED FINANCIAL For For Management STATEMENTS FOR FISCAL YEAR 2008. 4 RATIFICATION AND APPROVAL OF ERNST & For For Management YOUNG LLP AND AUTHORIZATION OF AUDIT COMMITTEE OF BOARD TO FIX REMUNERATION. ARENA RESOURCES, INC. Ticker: ARD Security ID: 040049108 Meeting Date: DEC 12, 2008 Meeting Type: Annual Record Date: OCT 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd T. Rochford For For Management 1.2 Elect Director Stanley M. McCabe For For Management 1.3 Elect Director Clayton E. Woodrum For For Management 1.4 Elect Director Anthony B. Petrelli For For Management 1.5 Elect Director Carl H. Fiddner For For Management 2 Amend Stock Option Plan For For Management BMC SOFTWARE, INC. Ticker: BMC Security ID: 055921100 Meeting Date: JUL 22, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B. Garland Cupp For For Management 1.2 Elect Director Robert E. Beauchamp For For Management 1.3 Elect Director Jon E. Barfield For For Management 1.4 Elect Director Gary Bloom For For Management 1.5 Elect Director Meldon K. Gafner For For Management 1.6 Elect Director P. Thomas Jenkins For For Management 1.7 Elect Director Louis J. Lavigne, Jr. For For Management 1.8 Elect Director Kathleen A. O'Neil For For Management 1.9 Elect Director Tom C. Tinsley For For Management 2 Ratify Auditors For For Management CACI INTERNATIONAL, INC. Ticker: CAI Security ID: 127190304 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan R. Bannister For For Management 1.2 Elect Director Paul M. Cofoni For For Management 1.3 Elect Director Gregory G. Johnson For For Management 1.4 Elect Director Richard L. Leatherwood For For Management 1.5 Elect Director J. Phillip London For For Management 1.6 Elect Director Michael J. Mancuso For For Management 1.7 Elect Director James L. Pavitt For For Management 1.8 Elect Director Warren R. Phillips For For Management 1.9 Elect Director Charles P. Revoile For For Management 2 Amend Omnibus Stock Plan For For Management 3 Adjourn Meeting For Against Management 4 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: 518439104 Meeting Date: NOV 7, 2008 Meeting Type: Annual Record Date: SEP 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Leonard A. Lauder For For Management 1.3 Elect Director Ronald S. Lauder For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management GLOBAL PAYMENTS, INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 26, 2008 Meeting Type: Annual Record Date: AUG 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Garcia For For Management 1.2 Elect Director Gerald J. Wilkins For For Management 1.3 Elect Director Michael W. Trapp For For Management 2 Ratify Auditors For For Management HARRIS CORP. Ticker: HRS Security ID: 413875105 Meeting Date: OCT 24, 2008 Meeting Type: Annual Record Date: AUG 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis Hay III For For Management 2 Elect Director Karen Katen For For Management 3 Elect Director Stephen P. Kaufman For For Management 4 Elect Director Hansel E. Tookes II For For Management 5 Ratify Auditors For For Management 6 Increase Authorized Common Stock For For Management 7 Declassify the Board of Directors For For Management LIONS GATE ENTERTAINMENT CORP. Ticker: LGF Security ID: 535919203 Meeting Date: SEP 9, 2008 Meeting Type: Annual Record Date: JUL 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director - Norman Bacal For For Management 1.2 Elect Director - Michael Burns For For Management 1.3 Elect Director - Arthur Evrensel For For Management 1.4 Elect Director - Jon Feltheimer For For Management 1.5 Elect Director - Morley Koffman For For Management 1.6 Elect Director - Harald Ludwig For For Management 1.7 Elect Director - Laurie May For For Management 1.8 Elect Director - G Scott Paterson For Withhold Management 1.9 Elect Director - Daryl Simm For For Management 1.10 Elect Director - Hardwick Simmons For For Management 1.11 Elect Director - Brian V Tobin For For Management 2 Ratify Ernst & Young as Auditors For For Management MCAFEE, INC. Ticker: MFE Security ID: 579064106 Meeting Date: JUL 28, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mr. Thomas E. Darcy For For Management 1.2 Elect Director Mr. Denis J. O'Leary For For Management 1.3 Elect Director Mr. Robert W. Pangia For Withhold Management 1.4 Elect Director Mr. Carl Bass For For Management 1.5 Elect Director Mr. Jeffrey A. Miller For For Management 1.6 Elect Director Mr. Anthony Zingale For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management MSC INDUSTRIAL DIRECT CO., INC. Ticker: MSM Security ID: 553530106 Meeting Date: JAN 7, 2009 Meeting Type: Annual Record Date: NOV 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mitchell Jacobson For For Management 1.2 Elect Director David Sandler For For Management 1.3 Elect Director Roger Fradin For Withhold Management 1.4 Elect Director Denis Kelly For Withhold Management 1.5 Elect Director Philip Peller For Withhold Management 1.6 Elect Director Louise Goeser For For Management 1.7 Elect Director Charles Boehlke For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management NICE-SYSTEMS LTD. Ticker: NICE Security ID: 653656108 Meeting Date: JUL 29, 2008 Meeting Type: Annual Record Date: JUN 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ron Gutler as Director For For Management 2 Elect Joseph Atzmon as Director For For Management 3 Elect Rimon Ben-Shaoul as Director For For Management 4 Elect Yoseph Dauber as Director For For Management 5 Elect John Hughes as Director For For Management 6 Elect David Kostman as Director For For Management 7 Approve Remuneration of Directors, For For Management Excluding External Directors 8 Approve Remuneration of Directors, For For Management Including External Directors 9 Approve Special Annual Fee to the For For Management Chairman of the Board 10 Reappoint Kost Forer Gabbay & Kasierer For For Management as Auditors and Authorize Board to Fix Their Remuneration PAREXEL INTERNATIONAL CORP. Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick J. Fortune For For Management 1.2 Elect Director Ellen M. Zane For For Management 2 Ratify Auditors For For Management PSS WORLD MEDICAL, INC. Ticker: PSSI Security ID: 69366A100 Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Adair For For Management 1.2 Elect Director Alvin R. Carpenter For For Management 1.3 Elect Director Stephen H. Rogers For For Management SILVER WHEATON CORP. Ticker: SLW Security ID: 828336107 Meeting Date: AUG 7, 2008 Meeting Type: Special Record Date: JUL 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Warrants For For Management SYNAPTICS, INC. Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 21, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francis F. Lee For For Management 1.2 Elect Director Richard L. Sanquini For For Management 1.3 Elect Director Nelson C. Chan For For Management 2 Ratify Auditors For For Management THQ INC. Ticker: THQI Security ID: 872443403 Meeting Date: JUL 31, 2008 Meeting Type: Annual Record Date: JUN 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian J. Farrell For For Management 1.2 Elect Director Lawrence Burstein For For Management 1.3 Elect Director Henry T. DeNero For For Management 1.4 Elect Director Brian P. Dougherty For For Management 1.5 Elect Director Jeffrey W. Griffiths For For Management 1.6 Elect Director Gary E. Rieschel For For Management 1.7 Elect Director James L. Whims For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management VARIAN, INC. Ticker: VARI Security ID: 922206107 Meeting Date: FEB 5, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard U. De Schutter For For Management 1.2 Elect Director James T. Glover For For Management 2 Ratify Auditors For For Management WMS INDUSTRIES INC. Ticker: WMS Security ID: 929297109 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold H. Bach, Jr. For For Management 1.2 Elect Director Robert J. Bahash For For Management 1.3 Elect Director Brian R. Gamache For For Management 1.4 Elect Director Patricia M. Nazemetz For For Management 1.5 Elect Director Louis J. Nicastro For For Management 1.6 Elect Director Neil D. Nicastro For For Management 1.7 Elect Director Edward W. Rabin, Jr. For For Management 1.8 Elect Director Ira S. Sheinfeld For For Management 1.9 Elect Director Bobby L. Siller For For Management 1.10 Elect Director W.J. Vareschi, Jr. For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management MELLON CAPITAL LARGE CAP GROWTH FUND ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: SEP 24, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For For Management 1.2 Elect Director Robert J. Corti For For Management 1.3 Elect Director Frederic R. Crepin For For Management 1.4 Elect Director Bruce L. Hack For For Management 1.5 Elect Director Brian G. Kelly For For Management 1.6 Elect Director Robert A. Kotick For For Management 1.7 Elect Director Jean-Bernard Levy For For Management 1.8 Elect Director Robert J. Morgado For For Management 1.9 Elect Director Douglas P. Morris For For Management 1.10 Elect Director Rene P. Penisson For For Management 1.11 Elect Director Richard Sarnoff For For Management 2 Approve Omnibus Stock Plan For For Management 3 Adopt Policy and Report on Board Against Against Shareholder Diversity 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For Withhold Management 1.3 Elect Director Gary Loveman For Withhold Management 1.4 Elect Director Ivan Menezes For Withhold Management 1.5 Elect Director Irene Miller For Withhold Management 1.6 Elect Director Keith Monda For For Management 1.7 Elect Director Michael Murphy For Withhold Management 1.8 Elect Director Jide Zeitlin For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 11, 2008 Meeting Type: Annual Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard Solomon For For Management 1.2 Elect Director L.S. Olanoff For For Management 1.3 Elect Director Nesli Basgoz For For Management 1.4 Elect Director William J. Candee, III For For Management 1.5 Elect Director George S. Cohan For For Management 1.6 Elect Director Dan L. Goldwasser For For Management 1.7 Elect Director Kenneth E. Goodman For For Management 1.8 Elect Director Lester B. Salans For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management HARRIS CORP. Ticker: HRS Security ID: 413875105 Meeting Date: OCT 24, 2008 Meeting Type: Annual Record Date: AUG 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis Hay III For For Management 2 Elect Director Karen Katen For For Management 3 Elect Director Stephen P. Kaufman For For Management 4 Elect Director Hansel E. Tookes II For For Management 5 Ratify Auditors For For Management 6 Increase Authorized Common Stock For For Management 7 Declassify the Board of Directors For For Management LINEAR TECHNOLOGY CORP. Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director David S. Lee For For Management 1.3 Elect Director Lothar Maier For For Management 1.4 Elect Director Richard M. Moley For For Management 1.5 Elect Director Thomas S. Volpe For For Management 2 Ratify Auditors For For Management MCAFEE, INC. Ticker: MFE Security ID: 579064106 Meeting Date: JUL 28, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mr. Thomas E. Darcy For For Management 1.2 Elect Director Mr. Denis J. O'Leary For For Management 1.3 Elect Director Mr. Robert W. Pangia For Withhold Management 1.4 Elect Director Mr. Carl Bass For For Management 1.5 Elect Director Mr. Jeffrey A. Miller For For Management 1.6 Elect Director Mr. Anthony Zingale For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Dzau For For Management 1.2 Elect Director William A. Hawkins For For Management 1.3 Elect Director Shirley A. Jackson For For Management 1.4 Elect Director Denise M. O'Leary For For Management 1.5 Elect Director Jean-Pierre Rosso For For Management 1.6 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For Against Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder NATIONAL SEMICONDUCTOR CORP. Ticker: NSM Security ID: 637640103 Meeting Date: SEP 25, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brian L. Halla For For Management 2 Elect Director Steven R. Appleton For For Management 3 Elect Director Gary P. Arnold For For Management 4 Elect Director Richard J. Danzig For For Management 5 Elect Director John T. Dickson For For Management 6 Elect Director Robert J. Frankenberg For For Management 7 Elect Director Modesto A. Maidique For For Management 8 Elect Director Edward R. McCracken For For Management 9 Ratify Auditors For For Management NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 22, 2008 Meeting Type: Annual Record Date: JUL 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jill K. Conway For For Management 1.2 Elect Director Alan B. Graf, Jr. For For Management 1.3 Elect Director Jeanne P. Jackson For For Management 2 Ratify Auditors For For Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 10, 2008 Meeting Type: Annual Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey O. Henley For For Management 1.2 Elect Director Lawrence J. Ellison For For Management 1.3 Elect Director Donald L. Lucas For For Management 1.4 Elect Director Michael J. Boskin For For Management 1.5 Elect Director Jack F. Kemp For For Management 1.6 Elect Director Jeffrey S. Berg For Withhold Management 1.7 Elect Director Safra A. Catz For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director H. Raymond Bingham For For Management 1.10 Elect Director Charles E. Phillips, Jr. For For Management 1.11 Elect Director Naomi O. Seligman For Withhold Management 1.12 Elect Director George H. Conrades For For Management 1.13 Elect Director Bruce R. Chizen For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PARKER-HANNIFIN CORP. Ticker: PH Security ID: 701094104 Meeting Date: OCT 22, 2008 Meeting Type: Annual Record Date: AUG 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Kassling For For Management 1.2 Elect Director Joseph M. Scaminace For For Management 1.3 Elect Director Wolfgang R. Schmitt For For Management 2 Ratify Auditors For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth I. Chenault For For Management 1.2 Elect Director Scott D. Cook For For Management 1.3 Elect Director Rajat K. Gupta For For Management 1.4 Elect Director A.G. Lafley For For Management 1.5 Elect Director Charles R. Lee For For Management 1.6 Elect Director Lynn M. Martin For For Management 1.7 Elect Director W. James McNerney, Jr. For For Management 1.8 Elect Director Johnathan A. Rodgers For For Management 1.9 Elect Director Ralph Snyderman For For Management 1.10 Elect Director Margaret C. Whitman For For Management 1.11 Elect Director Patricia A. Woertz For For Management 1.12 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Rotate Annual Meeting Location Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WATSON WYATT WORLDWIDE INC Ticker: WW Security ID: 942712100 Meeting Date: NOV 14, 2008 Meeting Type: Annual Record Date: SEP 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John J. Gabarro For For Management 2 Elect Director John J. Haley For For Management 3 Elect Director R. Michael McCullough For For Management 4 Elect Director Brendan R. O'Neill For For Management 5 Elect Director Linda D. Rabbitt For For Management 6 Elect Director Gilbert T. Ray For For Management 7 Elect Director John C. Wright For For Management 8 Ratify Auditors For For Management 9 Amend Deferred Compensation Plan For For Management MELLON CAPITAL MICRO CAPITAL ANIMAL HEALTH INTERNATIONAL, INC. Ticker: AHII Security ID: 03525N109 Meeting Date: NOV 6, 2008 Meeting Type: Annual Record Date: SEP 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Rosen For For Management 1.2 Elect Director Ronald G. Steinhart For For Management AZZ INC. Ticker: AZZ Security ID: 002474104 Meeting Date: JUL 8, 2008 Meeting Type: Annual Record Date: MAY 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin C. Bowen For For Management 1.2 Elect Director Sam Rosen For For Management 1.3 Elect Director Kevern R. Joyce For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Bryan For For Management 1.2 Elect Director R. Howard Cannon For For Management 1.3 Elect Director K. Buckman Gibson For For Management 2 Ratify Auditors For For Management CIRRUS LOGIC, INC. Ticker: CRUS Security ID: 172755100 Meeting Date: JUL 25, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Hackworth For For Management 1.2 Elect Director D. James Guzy For For Management 1.3 Elect Director Suhas S. Patil For For Management 1.4 Elect Director Walden C. Rhines For For Management 1.5 Elect Director Jason P. Rhode For For Management 1.6 Elect Director William D. Sherman For For Management 1.7 Elect Director Robert H. Smith For For Management 2 Ratify Auditors For For Management COLUMBUS MCKINNON CORP. Ticker: CMCO Security ID: 199333105 Meeting Date: JUL 28, 2008 Meeting Type: Annual Record Date: JUN 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy T. Tevens For For Management 1.2 Elect Director Richard H. Fleming For For Management 1.3 Elect Director Ernest R. Verebelyi For For Management 1.4 Elect Director Wallace W. Creek For For Management 1.5 Elect Director Stephen Rabinowitz For For Management 1.6 Elect Director Linda A. Goodspeed For For Management 1.7 Elect Director Nicholas T. Pinchuk For For Management 2 Ratify Auditors For For Management ELIZABETH ARDEN INC Ticker: RDEN Security ID: 28660G106 Meeting Date: NOV 12, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Scott Beattie For For Management 1.2 Elect Director Fred Berens For For Management 1.3 Elect Director Maura J. Clark For For Management 1.4 Elect Director Richard C.W. Mauran For For Management 1.5 Elect Director William M. Tatham For For Management 1.6 Elect Director J.W. Nevil Thomas For For Management 1.7 Elect Director Paul West For For Management 2 Ratify Auditors For For Management FUEL SYSTEMS SOLUTIONS, INC Ticker: FSYS Security ID: 35952W103 Meeting Date: AUG 6, 2008 Meeting Type: Annual Record Date: JUN 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norman L. Bryan For For Management 1.2 Elect Director Douglas R. King For For Management 1.3 Elect Director James W. Nall For For Management IGATE CORPORATION Ticker: IGTE Security ID: 45169U105 Meeting Date: JUL 17, 2008 Meeting Type: Annual Record Date: MAY 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sunil Wadhwani For For Management 1.2 Elect Director Goran Lindahl For For Management JAKKS PACIFIC, INC. Ticker: JAKK Security ID: 47012E106 Meeting Date: SEP 19, 2008 Meeting Type: Annual Record Date: AUG 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack Friedman For For Management 1.2 Elect Director Stephen G. Berman For For Management 1.3 Elect Director Dan Almagor For For Management 1.4 Elect Director David C. Blatte For For Management 1.5 Elect Director Robert E. Glick For For Management 1.6 Elect Director Michael G. Miller For For Management 1.7 Elect Director Murray L. Skala For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Other Business For Against Management MEASUREMENT SPECIALTIES, INC. Ticker: MEAS Security ID: 583421102 Meeting Date: SEP 16, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth E. Thompson For For Management 1.2 Elect Director Morton L. Topfer For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MEDICAL ACTION INDUSTRIES INC. Ticker: MDCI Security ID: 58449L100 Meeting Date: AUG 14, 2008 Meeting Type: Annual Record Date: JUN 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William W. Burke For For Management 1.2 Elect Director Kenneth W. Davidson For For Management 2 Ratify Auditors For For Management NEOGEN CORP. Ticker: NEOG Security ID: 640491106 Meeting Date: OCT 9, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Herbert For For Management 1.2 Elect Director G. Bruce Papesh For For Management 1.3 Elect Director Thomas H. Reed For For Management 2 Ratify Auditors For For Management OPLINK COMMUNICATIONS, INC. Ticker: OPLK Security ID: 68375Q403 Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chieh Chang For For Management 1.2 Elect Director Hua Lee For For Management 2 Ratify Auditors For For Management RADIANT SYSTEMS, INC. Ticker: RADS Security ID: 75025N102 Meeting Date: OCT 1, 2008 Meeting Type: Special Record Date: AUG 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management SCHOOL SPECIALTY, INC. Ticker: SCHS Security ID: 807863105 Meeting Date: AUG 19, 2008 Meeting Type: Annual Record Date: JUL 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward C. Emma For For Management 1.2 Elect Director Jonathan J. Ledecky For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management TEEKAY TANKERS LTD Ticker: TNK Security ID: Y8565N102 Meeting Date: SEP 24, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Sean Day For Withhold Management 1.2 Elect Director Bjorn Moller For Withhold Management 1.3 Elect Director Peter Evensen For Withhold Management 1.4 Elect Director Richard T. Dumoulin For For Management 1.5 Elect Director Richard J.F. Bronks For For Management 1.6 Elect Director William Lawes For For Management 2 Ratify Auditors For For Management TRICO MARINE SERVICES, INC. Ticker: TRMA Security ID: 896106200 Meeting Date: AUG 12, 2008 Meeting Type: Special Record Date: JUN 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Note from Broadridge: Please vote NONE None For Management if Stock Owned of Record or Beneficially by You is Owned and Controlled Only By U.S. Citizens, Or vote FOR if Such Stock is Owned or Controlled By any Person Who is Not a U.S. Citizen WORLD ACCEPTANCE CORP. Ticker: WRLD Security ID: 981419104 Meeting Date: AUG 6, 2008 Meeting Type: Annual Record Date: JUN 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Alexander McLean III For For Management 1.2 Elect Director James R. Gilreath For For Management 1.3 Elect Director William S. Hummers, III For For Management 1.4 Elect Director Charles D. Way For For Management 1.5 Elect Director Ken R. Bramlett, Jr. For For Management 1.6 Elect Director Mark C. Roland For For Management 1.7 Elect Director Darrell E. Whitaker For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
